U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the U.S. Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Loeb & King Trust Address of Principal Business Office: Loeb & King Trust 61 Broadway, 24th Floor New York, New York 10006 Telephone Number (including area code): 212-483-7000 Name and Address of Agent for Service of Process: The Corporation Trust Company 1209 Orange Street Wilmington, Delaware 19801 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of form N-8A: Yes [X] No [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the city of New York and the State of New York on the 12th day of June, 2013. Loeb & King Trust By: /s/ Robert S. Schwartz Robert S. Schwartz Sole Trustee and Secretary Attest: /s/ Gideon J. King Gideon J. King President
